The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

Response to Arguments
Applicant’s Remarks filed 09/06/2022 stated that Application No. 12/978,233, filed December 23, 2010, U.S. Patent Application No. 12/978,164, filed December 23, 2010, and U.S. Patent Application No.12/978,301, filed December 23, 2010.  For example, paragraphs [0020], [0039], [0070], [0172], and [0180] of the originally filed specification of U.S. Patent Application No. 12/978,233 refer to "parathyroid hormone," which "PTH" is an abbreviation for. See also, e.g., U.S. Patent No. 8,721,620, the patent granted from U.S. Application No. 12/978,233, at Col. 6, 11. 10-28, Col. 11, 11. 13-49, Col. 20, 11. 34-52, Col. 41, line 29 - Col. 43, line 16, and Col. 45, 11. 55-67.   For at least the foregoing reasons, the effective filing date for the present application should be the earliest claimed date of December 23, 2010. Acknowledgement of this priority date is respectfully requested. 
Therefore, this objection has been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 09/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,888,517; 10,478,396; 9,907,747; 9,402,806; 8,846,040 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imran US 2011/0160699 A1, in view of Ranklove et al. US 2007/0155664.
Imran teaches a swallowable capsule useful for delivery of active agent thru the intestinal wall.  See abstract; claims and paragraphs 0050-0068 and 0122.  Drug delivery through expandable balloon is found in paragraphs 0044-0045.  
Imran does not teach the claimed active agent, namely, PTH or it’s analogue.
Ranklove teaches an oral dosage form comprising PTH including teriparatide.  See abstract and paragraphs 0020-0023.  Oral dosage form useful for intestinal insertion is found in paragraphs 0033-0035.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include active agent such as teriparatide in the capsule of Imran to obtain the claimed invention in view of the teaching of Ranklove.  This is because Ranklove teaches the desirability to obtain an oral delivery composition useful for the delivery of teriparatide thru the intestinal wall, and this is because Imran teaches such oral capsule dosage form useful for a wide variety of active agents for intestinal site delivery.  

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
Applicant argues that Imran is the publication of U.S. Patent Application No. 12/978,233, filed December 23, 2010, which is one of the applications to which the present application claims priority.  Once the December 23, 2010 priority date is acknowledged, the Examiner should appreciate that Imran does not qualify as prior art. 
Because the rejection relies on Imran, but Imran does not qualify as prior art, the 
rejection should be withdrawn. 
	However, Applicant’s attention is called to the priority application 61/284,766 filed on December 24, 2009, which is earlier than the filing date on December 23, 2010.  Accordingly, because the priority filing date of the Imran ‘699 reference is earlier than the present priority filing date, hence, qualified as a prior art.  Therefore, the 103(a) rejection over the Imran ‘699 reference is maintained.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN T TRAN/Primary Examiner, Art Unit 1615